Case 6:18-cv-00240-JDK-JDL Document 24-2 Filed 04/22/19 Page 1 of 2 PageID #: 97




                              Exhibit B
Case 6:18-cv-00240-JDK-JDL Document 24-2 Filed 04/22/19 Page 2 of 2 PageID #: 98




         BRIEF CURRICULUM VITAE OF JOHN C. HARDY
                                        HARDY COOK & HARDY, PC
              2080 Three Lakes Parkway, Tyler, Texas 75703 | 903-561-8400 | john@hardylaw.com


 EDUCATION
   Baylor University
   B.B.A.                                                                           1970

   University of Houston
   J.D.                                                                             1973


 COURT ADMISSIONS
   Admitted to State Bar of Texas in 1973 (all Texas state courts)
   Admitted to practice in United States District Courts for the Eastern, Western, Northern and
       Southern Districts of Texas (all Texas-based federal courts)
   United States Court of Appeals, 5th and 11th Circuits
   United States Supreme Court


 PROFESSIONAL AFFILIATIONS
   Member, Smith County Bar Association, President (1984-85)
   Member, Texas Counsel of School Attorneys, President (1988-89)
   Sustaining Life Fellow, Texas Bar Foundation
   Named as a Preeminent Lawyer with the highest possible rating in both legal ability and ethical
       standards of practice
   Named as Texas Super Lawyer since inception (every year since 2003)
   Named as a top attorney in Texas



 PRACTICE AREAS / EXPERIENCE
   Administrative practice in representing municipal school districts and organizations.
   Trials in both federal and state courts, including subsequent appeals and arguments before the
        United States Supreme Court and the Texas Supreme Court.
   Appearances as an expert witness in both state and federal courts.
   Representation of public entities, corporations, individuals, banks, non-profits and other
        organizations.
   Tried cases in each Federal Districts within the State of Texas as well as many state courts in
        Texas.
   Participated in regulatory hearings, jury trials, mediations, and arbitrations.
